MEMORANDUM**
Jesus Cortez Salvidar and Maria Guadalupe Cortez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Petitioners’ challenges to the BIA’s November 20, 2003 removal order and to the BIA’s orders denying their second and third motions to reopen, because Petitioners did not petition for review of those orders. See Martinez-Serrano v. INS, 94 F.3d 1256,1258 (9th Cir.1996).
The BIA did not abuse its discretion in denying Petitioners’ first motion to reopen because the motion was not supported by affidavits or other evidentiary material. See 8 C.F.R. § 1003.2(c)(1); INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992).
*89PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.